Citation Nr: 1123369	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  96-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  What evaluation is warranted for headaches for the period from May 4, 1995, to March 3, 2008?  

2.  What evaluation is warranted for headaches for the period from March 4, 2008, to November 10, 2008?  

3.  What evaluation is warranted for headaches since November 11, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  He also served in the U.S. Army Reserves from August 1984 to August 1986, and in the Army National Guard from May 1991 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO), which awarded service connection for headaches and assigned a noncompensable evaluation, effective May 4, 1995.

This claim was previously remanded by the Board in May 2005 for additional development and adjudicative action.  In a November 2008 decision, the Board denied entitlement to service connection for a back disability and denied entitlement to higher evaluations than those assigned by the RO for service-connected headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an August 2010 memorandum decision, the Court affirmed the Board's decision as to its denial of entitlement to service connection for a back disability, but set aside the part of the Board's decision that denied entitlement to higher evaluations than those assigned by the RO for headaches.  The case has been returned to the Board for further appellate review. 

The issues of entitlement to service connection for hypertension and hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Likewise claims to reopen the issues of entitlement to service connection for a psychiatric disorder, a left hand disorder, a back disorder, and diabetes mellitus have been raised by the record, but have not been adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The question what evaluation is warranted for headaches since November 11, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  Between May 4, 1995, and March 3, 2008, headaches were not manifested by credible evidence of characteristic prostrating attacks averaging one every two  months over the last several months. 

3.  Between March 4, 2008, and November 10, 2008, headaches were not manifested by credible evidence showing very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Between May 4, 1995, and March 3, 2008, the criteria for an initial compensable evaluation for headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2010).
 
2.  Between March 4, 2008, and November 10, 2008, the criteria for an initial evaluation in excess of 30 percent for headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection for headaches has been granted and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).

In a May 2008 rating decision, the RO granted a 30 percent evaluation for headaches, effective March 4, 2008.  The RO, however, did not issue a supplemental statement of the case, even though additional evidence had been received since the September 2004 statement of the case, and the May 2008 rating decision was not a complete grant of the benefits sought.  See 38 C.F.R. § 19.31 (2010).  The Board finds that the Veteran has not been prejudiced by this for several reasons.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  One, the May 2008 rating decision addressed the additional, relevant evidence that had been submitted since the September 2004 statement of the case.  The Veteran was provided a copy  of the rating decision.  Two, the Veteran had an opportunity to provide argument following receipt of the May 2008 rating decision.  Finally, remanding the claim for the RO to issue a supplemental statement of the case that would merely duplicate the May 2008 rating decision would not serve any purpose.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (A remand would produce no benefit to the appellant while "unnecessarily imposing additional burdens.").  Hence, any error was not prejudicial.  

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, including VA treatment records, private medical records, and Social Security Administration records, and as warranted by law, affording VA examinations.  
 
The appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, private and VA medical records, the records from the Social Security Administration, and testimony at an RO hearing.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Credibility

In the August 2010 memorandum decision, the Court stated, "The Board's explanation why it found [the Veteran] not to be a credible historian is understandable and facilitative of judicial review."  Thus, the Board will reiterate its credibility analysis from the November 2008 decision because it applies to this decision.

At the time of the prior Board decision, it noted the Veteran was claiming that he developed cervical and lumbar disorders due to incidents in service.  The Board noted that the Veteran may be confused as to what happened while in service regarding his cervical and lumbar spine.  For example, the service treatment records show that in January 1982, he hit his head on a truck door, which caused a laceration.  The Veteran complained of headaches and dizziness afterwards.  He did not report any spinal symptoms.  

In November 1982, the Veteran reported trauma to his back the day before, when he slipped and hit his neck on a stove.  He described having scapula region pain, which radiated to his lower lumbar regions.  Five days later, the Veteran was reported to be asymptomatic.  In July 1983, he was in an automobile accident, at which time he sustained cuts to his forehead.  The Veteran has been granted service connection for residuals of the laceration to his forehead, and for headaches as a result of the head injuries he sustained in service.  

In contrast to the service treatment records, however, in a February 1988 VA Form 21-4138, Statement in Support of Claim, the Veteran stated that he slipped backwards while on kitchen duty, hit his head on a "pallet," was unconscious for some time, and sent to a hospital.  The service medical records do not confirm that the Veteran was sent to the hospital or had any loss of consciousness following the injury he sustained to his neck in November 1982.  The Board stated the Veteran may be confusing the January 1982 incident when he bumped the front of his head, sustained a laceration, and complained of dizziness and headaches with the November 1982 incident.  Whether the Veteran is confused or not, the Board finds that based upon its review of the entire record, the Veteran is not a credible historian.  As a result, his statements have significantly less, if any, probative value.  The Board will address in more detail below why it has come to this conclusion.  

At the time of the November 2008 Board decision, the Veteran alleged that the injury he sustained to his neck and low back in service had caused current disabilities.  He argued his neck and low back had been bothering him since the injury in 1982.  However, the records in the claims file do not substantiate that allegation.  For example, the service medical records show that five days after the Veteran was seen following the injury, he was asymptomatic.  A March 1985 VA clinical record shows that when reporting his physical problems, the Veteran did not include his neck or back; rather, he pointed out the head injuries and the subsequent headaches that he had subsequently developed.  A March 1986 VA hospitalization summary report notes a past medical history of frequent headaches and head injury.  There is no mention of a neck or low back disability or even a history of injuries to those areas.  Both of these records were created prior to the Veteran filing a claim for service connection for neck and back disabilities.  The Board finds them highly probative as to whether the Veteran's in-service neck and back injuries had developed into chronic disabilities.  

An October 1989 VA examination report noted the Veteran had tenderness in the low back area.  The examiner did not enter a diagnosis related to either the neck or the back.  These records do not establish the Veteran having constant neck and low back problems since the 1982 injury, as alleged by the Veteran, which damages his credibility.

A May 1991 report of medical examination shows that clinical evaluations of the neck and spine were normal.  In a report of medical history completed by the Veteran at that time, he denied a history of recurrent back pain or periods of unconsciousness.  A May 1996 medical examination report notes that clinical evaluations of the neck and spine were normal.  In a report of medical history completed by the Veteran at that time, he denied a history of recurrent back pain or periods of unconsciousness.  Additionally, there is an "Applicant Medical Prescreening Form," dated in November 1996, which asked the Veteran whether he had ever had or had now "medical problems or defects of any kind," and the Veteran checked "no."  These records refute the Veteran's allegations of having "constant" neck and low back problems since the 1982 injury.

It must be noted that in the November 1996 "Applicant Medical Prescreening Form," the Veteran also checked "no" for have you ever had or have now addiction to drugs or alcohol.  He checked "yes" as to whether he had ever been hospitalized, and he indicated it was for optometry and headaches.  The evidence, however, shows the Veteran had been hospitalized for drug and alcohol addiction on numerous occasions to include March 1986, December 1993, July 1994, August 1994, and from April to August 1995.  Thus, the statements he made in the November 1996 document, wherein he certified that the information was "true and complete to the best of [his] knowledge and belief," were false.  While it is understandable that he did not want to admit such past behavior, it goes to the unreliability of the Veteran's statements, regardless of his intentions.  


II.  Court's Memorandum Decision

In the August 2010 memorandum decision, the Court made the following conclusion:

Yet, the Board affirmed the regional office's [] assignment of a 30% disability rating, effective March 4, 2008, based upon a February 2008 VA examination, without explaining the basis for finding [the Veteran]'s testimony sufficiently credible to support the 30% disability rating but not sufficiently credible to support a higher rating, when his statements, if credible, appear to support a higher rating.  [Citations omitted.]  Although it is the duty of the Board to weigh the evidence and assign probative value to it, [citation omitted], the Board fails to explain this credibility distinction and its decision frustrates judicial review [citation omitted].

(Emphasis added)

With due respect to the order of the Court, the undersigned must note that the Board does not "affirm" decisions issued by a regional office.  Rather, the Board conducts a de novo review of issue and reaches a decision that is independent from that issued by the RO.  38 U.S.C.A. § 7104 (West 2002).  Further, while the Board acknowledges that rating decisions appealed to the Board are not yet final, as a matter of Board tradition and unwritten Board policy, the Board will not reduce a rating below that assigned by the RO, even when the Board disagrees with the evaluation assigned, and even when the Board finds that the evidence used by the RO in granting a rating is based on evidence that is devoid of credibility.  Rather, as a matter of Board tradition and Board policy this office only considers whether the claimant is entitled to an evaluation in excess of that evaluation assigned by the agency of original jurisdiction.  This unwritten policy is consistent with VA's pro-claimant adjudication process involving VA benefits.

This is, however, an unwritten policy.  The undersigned cannot point to any provision in the law which specifically precludes the Board from reducing a rating assigned by the RO, when that rating was based on evidence that the Board finds to lack credibility.  Consequently, if the Court finds the Board does have jurisdiction to reduce an evaluation appealed to the Board when, for example, it finds that the Veteran is not credible, the Board invites the Court to issue a precedential decision to that effect.  

As noted, it is respectfully suggested that the Court's use of the word "affirmed" is misplaced.  The Board conducts a de novo review of the RO's assignment of an evaluation for a service-connected disability-it does not affirm the evaluation assigned by the RO/agency of original jurisdiction.  Rather, as a matter of tradition it merely determines whether an evaluation in excess of that assigned by the agency of original jurisdiction is warranted.  If a higher evaluation is warranted, it awards a higher evaluation.  If a higher evaluation is not warranted, it denies a higher evaluation.  The Board may agree with the evaluation assigned, and the Board may disagree with the rating assigned, but as the Board currently views the law, its role in adjudicating a claim for increase is limited to whether an increased-rating is warranted; not whether the RO was correct in assigning the evaluation.  

The undersigned respectfully invites the Court to correct the Board if it should be reducing ratings where appropriate, to include when the Board finds a rating assigned by the RO to be based on evidence that is not credible.

III.  Headaches

In a May 2004 rating decision, the RO granted service connection for headaches and assigned a noncompensable evaluation, effective May 4, 1995, under Diagnostic Code 8100.  The Veteran appealed the assignment of the noncompensable evaluation.  In a May 2008 rating decision, the RO granted a 30 percent evaluation, effective March 4, 2008.  But see September 2009 Deferred Rating Decision (wherein rating specialist incorrectly stated the Board had granted the 30 percent evaluation.  That is not the case.).  The Veteran argues that he is entitled to a 50 percent evaluation, and the appeal continues.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The RO has evaluated the Veteran's headaches by analogy to migraine headaches under Diagnostic Code 8100.  Under this Diagnostic Code, a noncompensable disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability evaluation is warranted when the headaches are manifested by characteristic prostrating attacks occurring on an average once a month over last several months.  When the headaches are very frequent completely prostrating and prolonged attacks  productive of severe economic inadaptability, a 50 percent disability evaluation is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  According  to Webster's New World Dictionary of American English, Third College Edition (1986), 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

As noted above, the RO has staged the Veteran's rating during the appeal process.  After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation prior to March 4, 2008, and against an initial evaluation in excess of 30 percent from March 4, 2008, to November 10, 2008.  The reasons follow.

In granting the 30 percent evaluation, the RO picked March 4, 2008, as the effective date because that was the date of the VA examination that the RO determined established the Veteran warranted the higher criteria.  The date of the VA examination that addressed the Veteran's headaches was February 28, 2008.  March 4, 2008, was the date the "spine" examination was conducted.  Nevertheless, because the Board does not find that the Veteran met the criteria for the 30 percent as of February 28, 2008, it will not disturb the effective date the RO has assigned.

As to the noncompensable evaluation prior to March 4, 2008, the credible evidence of record does not establish that the Veteran had headaches that were characteristic prostrating attacks, averaging one in two months over the last several months.  In evaluating migraine headaches, VA must rely solely on subjective reports of symptoms, and in this case, it is the Veteran reporting his symptoms.  As held above, however, the Board has determined the Veteran is not a credible historian.  He has misrepresented his medical history on multiple occasions, and there is no reason to believe that his description of the severity of his headaches would be accurate.  The Veteran claimed that his headaches caused him severe economic inadaptability, and yet Social Security Administration disability benefits were granted in September 2004 based upon a nonservice-connected bipolar disorder.  A professional evaluation of the Veteran for Social Security Administration benefits shows that the Veteran reported he was unable to concentrate on the job due to mental impairment, history of diabetes, and being incarcerated for five years for robbery.  There is no mention of any headache disorder in the Social Security Administration records.  This is evidence against the credibility of the Veteran's allegation of severe economic inadaptability due to the headaches. 

Again, as stated above, the Board has an unwritten policy where it does not reduce an evaluation assigned by the RO but rather determine whether an evaluation in excess than that assigned by the RO is warranted.  Based on the credible evidence of record, the preponderance of the evidence is against a finding that the Veteran met the criteria for a 10 percent evaluation prior to March 4, 2008, or met the criteria for a 50 percent evaluation as of March 4, 2008.  Stated differently, the Veteran's headaches have not been credibly shown to be productive of characteristic prostrating attacks averaging one every two months over the last several months prior to March 4, 2008, or productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since March 4, 2008.  In the absence of such objective and credible symptoms higher evaluations are not warranted from May 4, 1995, to November 9, 2008.

The Board is aware that in the February 2008 VA examination report, the examiner stated that the Veteran's headaches were "prostrating, occurring 2-3 x per week, lasting up to a day at each time" and that the Veteran was "unable to work during this type of headache, and certainly sustain his typical type of work as a driver."  This would seem to indicate that the Veteran's headaches warrant a higher evaluation.  However, the examiner's statements as to the severity of the Veteran's headaches are a transcription of lay history, which the Board has determined is unreliable, and thus her opinion is accorded no probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by Veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

The Board concludes there is no credible evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no credible evidence throughout the appeal that the Veteran's migraine headaches necessitated any hospitalization.  To the extent that the Veteran has alleged migraine headaches have caused a marked interference with employment, the Board rejects his allegation as not credible, particularly when he failed to make this allegation while seeking Social Security Administration disability benefits.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  Accordingly, in view of the denial of entitlement to an increased evaluation for the period in question, the Board finds no basis upon which to predicate an assignment of a higher "staged" rating pursuant to Fenderson, outside of what the RO did.


ORDER

Entitlement to an initial compensable evaluation for headaches for the period from May 4, 1995, to March 3, 2008 is denied.

Entitlement to an initial evaluation in excess of 30 percent for headaches for the period from March 4, 2008, to November 10, 2008, is denied.


REMAND

Since the Board's November 2008 decision, the Veteran has undergone two VA examinations wherein the examiner addressed the service-connected headaches.  See July 2009 and June 2010 VA examination reports.  A supplemental statement of the case has not been issued since the May 2008 rating decision that awarded the 30 percent evaluation for headaches.  Thus, the Board must remand this part of the claim for the RO to consider this additional evidence before the Board considers it.  

Accordingly, the case is REMANDED for the following action:

The RO should consider the additional evidence pertaining to headaches since the November 10, 2008, Board decision and issue the appropriate adjudicative response in the form of a rating decision or supplemental statement of the case.  Thereafter, the RO should undertake any additional action necessary  prior to returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


